i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00366-CR

                                        Jerry Lee LOVELADY,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 07-1243-CR
                            Honorable Dwight E. Peschel, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 14, 2010

AFFIRMED

           After admitting that he violated several conditions of his community supervision, Jerry Lee

Lovelady’s guilt was adjudicated on four counts of indecency with a child, and he was sentenced to

two consecutive terms of twenty years confinement. Lovelady’s court-appointed attorney filed a

brief containing a professional evaluation of the record in accordance with Anders v. California, 386
U.S. 738 (1967). Counsel concludes that the appeal has no merit. Counsel provided Lovelady with
                                                                                          04-09-00366-CR



a copy of the brief and informed him of his right to review the record and file his own brief. See

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Lovelady did not file a pro se brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s motion to withdraw

is granted. Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1. No substitute counsel

will be appointed. Should Lovelady wish to seek further review of this case by the Texas Court of

Criminal Appeals, Lovelady must either retain an attorney to file a petition for discretionary review

or Lovelady must file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the date of either this opinion or the last timely motion

for rehearing that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition for discretionary

review must be filed with this court, after which it will be forwarded to the Texas Court of Criminal

Appeals. See TEX . R. APP . P. 68.3, 68.7. Any petition for discretionary review should comply with

the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX . R. APP . P. 68.4

                                                         Catherine Stone, Chief Justice

DO NOT PUBLISH




                                                   -2-